Case: 1:19-cv-02103-SO Doc #: 3 Filed: 09/18/19 1 of 1. PagelD #: 25

UNITED STATES DISTRICT COURT
FILED
NORTHERN DISTRICT OF OHIO
SEP 18 2019
BRYAN ANTHONY REO ) Case No. 1:19-CV-2103 CLERK. U.S. DISTRICT COURT
NORTHERN eee! OF OHIO
Plaintiff, ) (Lake County Court of Common Pleas.
VS. ) Case No. 19CV001304 )
) Certificate of Service for Removal
MARTIN LINDSTEDT ) From Lake County to N.D. Ohio
Defendant. )

Certificate of Service

Defendant Pastor Martin Lindstedt did not get notice of what the docket number for his
removal of the Reo v. Lindstedt case from Lake County Ohio Court of Common Pleas until the
close of business at the federal court which made it too late to print up from PACER and mail off
on Sept 12, 2019. Wherefore this Certificate of Service attesting to a copy of the Removal to the
Federal Court, The Notice of Removal, Civil Cover Sheet, and the Reo Civil Complaint is being
mailed via First Class Postage to the Lake County Court, Judge Lucci over that removed case, and

to Professional Plaintiff Bryan Reo on this date of Friday, 13 Sept. 2019.

Judge Lucci, c/o Maureen Kelly, Clerk of the Lake County Courts, Lake County

Courthouse, West Annex, 25 N. Park Place, Painesville, Ohio 44077-3416
Bryan Reo, 7143 Rippling Brook Lane, P.O, Box 5100, Mentor Ohio 44061

This bare Certificate of Service shall be sent to the Clerk of the US District Court, Carl B.

Stokes US Courthouse, 801 West Superior Avenue, Cleveland Ohio 44113 to file.
Hail Victory | It!

Awe AME [estore TIAA.

Pastor Martin eS CJCC/AN, 338 Rabbit Track Road, Granby Missouri 64844

(417) 472-6901 pastorlindstedt@gmail.com /3 Say ~- 2 ie) IG
